-., Case 18-12164-KG Doc40O Filed 12/14/18 Pagelof5

 
   

:. aes COSI, INC.
ZL COST — asseciy suivol ee Ghartestonn, MA 02128

Website: www.getcosi.com

      

ecember 13, 2018

 

VIA OVERNIGHT FEDEX DELIVERY COPIES VIA EMAIL
A Clerk of the Court M. Claire McCudden, Esquire
United States Bankruptcy Court Law Office of Susan E. Kaufman, LLC
For the District of Delaware 919 North Market Street, Suite 460
824 Market Street N., 3"! Floor Wilmington, DE 19801
Wilmington, DE 19801 Ph: 302-472-7420 | Facsimile: 302-792-7420
(Tel: 302-252-2900] emecudden@skaufmanlaw.com

 

Counsel to the Trustee

Michael Lichtenstein, Esquire

Shulman Rogers

12505 Park Potomac Avenue, 6th Floor
Potomac, MD 20854

Ph: (301) 230-5231 | Facsimile: (301) 230-2891
MLichtenstein@shulmanrogers.com

Counsel to Casey Patten

Re: NOTICE OF COMPETING BID RELATING TO DOC. NO. 30

Case Name: Taylor Gourmet MGMT LLC, et al.
Case Number: 18-12164 (KG) (Jointly Administered)
Doc. No.: 30

To the Clerk of Court:

Pursuant to the Bid Procedures set forth in the Motion of Chapter 7 Trustee to Approve Sale of Certain
Assets of Debtor and For Approval of Related Procedures (the Motion”), attached is a competing bid for
Certain Assets of Debtor, in the form of the Asset Purchase Agreement that was attached to the Motion.

There were no changes to the terms and conditions of the Asset Purchase Agreement. The buyer under
the competing bid is Cosi, Inc., and the buyer’s principals are AB Value Partners, L.P., AB Opportunity
Fund, LLC, and AB Value Management, LLC. Copies have been sent to Counsel to the Trustee and
Counsel to Casey Patten, in accordance with the Bid Procedures.

If you have any questions or require additional information, please let me know. My direct number is
312-310-1336.

Very truly yours,
COSI, INC.

Vicki Baue,
VP & General Counsel

 

 
Case 18-12164-KG Doc40 Filed 12/14/18 Page 2of5

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into on this
day of , 2018 (the “Execution Date”), by and between Jeoffrey L. Burtch, in his capacity as
the Chapter 7 trustee (“Seller”) for the bankruptcy estates of debtors Taylor Gourmet MGMT, LLC et al.',
(the “Debtors”), and Cosi, Inc., a Delaware corporation (“Buyer”).

WITNESSETH:

WHEREAS, on September 27, 2018 (the “Petition Date”), the Debtors filed voluntary petitions
for relief under Chapter 7 of Title 11 of the United States Code, 11 U.S.C. §§ et seq., as amended (the
“Bankruptcy Code”), in the United States Bankruptcy Court for the District of Delaware (the
“Court”);

WHEREAS, on or about the Petition Date, Seller was appointed by the Office of the
United Sates Trustee to serve as the Interim Chapter 7 Trustee for the estates of the Debtors and
is now serving as Trustee pursuant to section 7.02(d) of the Bankruptcy Code; and

WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell, transfer and
assign to Buyer, three trademarks and a customer email list, as further set forth herein upon the
terms and subject to the conditions set forth in this Agreement and subject to approval of the
Court;

NOW, THEFORE, in consideration of the mutual promises, covenants and agreements
set forth herein, the parties agree as follows:

l. Transfer of the Assets. Subject to the terms and conditions set forth in this
Agreement and subject to entry of the Final Order (as hereinafter defined), as of the Closing (as
hereinafter defined) on the Closing Date (as hereinafter defined), Seller agrees to sell, convey,
assign and transfer to Buyer, and Buyer agrees to purchase, accept and take from Seller, all of
Debtors’ right, title and interest in and to the assets set forth on Schedule | to the Bill of Sale and
assignment and attached hereto as Exhibit A (collectively, the “Assets”) free and clear of all
mortgages, liens, pledges, charges, leases, security interests, encumbrances or other adverse
claims of any kind, or other contracts to give any of the foregoing (collectively, the “Liens”), but
otherwise on an “as is, where is” basis, to have and to hold the Assets unto Buyer, its successors
and assigns, forever, and Seller delegates to Buyer all of its duties and responsibilities under the

 

' The Debtors in these chapter 7 cases, along with each Debtor’s bankruptcy case number, are Taylor Gourmet
LLC; Case No. 18-12143 (KG); East Coast Mgmt LLC; Case No. 18-12144 (KG); Taylor Gourmet 1 N Dearborn LLC;
Case No. 18-12145 (KG); Taylor Gourmet 1001 Penn Ave LLC; Case No. 18-12146 (KG); Taylor Gourmet 1116 H LLC;
Case No. 18-12147 (KG); Taylor Gourmet 1150 Connecticut LLC; Case No. 18-12148 (KG); Taylor Gourmet 1200
19th LLC; Case No. 18-12149 (KG); Taylor Gourmet 1401 K LLC; Case No. 18-12150 (KG); Taylor Gourmet 1750
Pennsylvania LLC; Case No. 18-12151 (KG); Taylor Gourmet 1910 14th LLC; Case No. 18-12152 (KG); Taylor
Gourmet 2200 Crystal LLC; Case No. 18-12153 (KG); Taylor Gourmet 4000 Wilson LLC; Case No. 18-12154 (KG);
Taylor Gourmet 485 K LLC; Case No. 18-12155 (KG); Taylor Gourmet 624 E LLC; Case No. 18-12156 (KG); Taylor
Gourmet 7280 Woodmont LLC; Case No. 18-12157 (KG); Taylor Gourmet 8535 Fenton LLC; Case No. 18-12158 (KG);
Taylor Gourmet 888 17th LLC; Case No. 18-12159 (KG); Taylor Gourmet Ballpark LLC; Case No. 18-12160 (KG);
Taylor Gourmet Boro LLC; Case No. 18-12161 (KG); Taylor Gourmet Merrifetd LLC; Case No. 18-12162 (KG); 1418
14th LLC; Case No. 18-12163 (KG); Taylor Gourmet Mgmt LLC; Case No. 18-12164 (KG); Taylor Gourmet N Morgan
Street LLC; Case No. 18-12165 (KG); Taylor Gourmet Pike & Rose LLC; Case No. 18-12166 (KG); Taylor Gourmet
Wharf LLC; Case No. 18-12167 (KG); Taylor Gourmet Willis Tower LLC; Case No. 18-12168 (KG).

 

 
Case 18-12164-KG Doc40 Filed 12/14/18 Page 3of5

Assets performable on or after the effective date of the Bill of Sale and Assignment, but not
those performable prior to the effective date of the Bill of Sale and Assignment.

2. Purchase Price. The purchase price for the Assets (the “Purchase Price”) shall
be FIFTY THOUSAND AND 00/100 US DOLLARS (US $50,000.00), which shall be paid at
the Closing by Buyer to Seller by certified check or wire transfer.

3. Closing. The consummation of the transactions contemplated by this Agreement
(the “Closing”) shall take place on the date that is one (1) business day following entry of the
Final Order (the “Closing Date”), at the office of the Chapter 7 Trustee, or at such other place as
the parties shall agree in writing. Buyer shall obtain title to the Assets at the Closing and shall
promptly thereafter take possession of the Asset.

4. Closing Deliveries. At the Closing, the parties agree to execute and deliver the
following: Seller shall convey to Buyer all of Debtor’s right, title and interest in and to the
Assets, free and clear of all Liens, and, in furtherance thereof, Seller shall deliver to Buyer (i) a
duly executed copy of this Agreement, (ii) a duly executed General Assignment and Bill of Sale
to be prepared by Buyer in customary form for transactions of this type, (ili) a duly executed
Assumption and Assignment Agreement to be prepared by Buyer in customary form for
transactions of this type (the “Assumption and Assignment Agreement’), and (iv) such other
consents, certificates of title, documents and other instruments of transfer and conveyance Buyer
may reasonably request and to be prepared by Buyer.

5. Motion for Bankruptcy Court Approval of Agreement. Within three (3)
business days after the Execution Date, Seller shall file with the Court a motion (the “Motion”)
to approve this Agreement pursuant to Section 363 of the Bankruptcy Code, subject to higher or
better offers being made by a date reasonably in advance of the hearing scheduled for
consideration of the Motion (the “Sale Hearing”).

6. Final Order. The Agreement is and shall be expressly subject to the approval by
the Court under Section 363(m) of the Bankruptcy Code, and if for any reason whatsoever such
approval is not obtained then this Agreement shall be null and void and of no further force and
effect. In order for this Agreement to have been approved, the Court shall have entered a final,
non-appealable order approving the transactions provided for in this Agreement (the “‘Final
Order”), which order shall be in form and substance consistent with this Agreement and
reasonably acceptable to the parties hereto, and the Final Order shall not have been reversed,
stayed, modified or amended in any material respect prior to the Closing Date. Without limiting
the foregoing, the Final Order shall expressly (a) authorize and direct Seller to perform its
obligations under this Agreement and to take or cause to be taken all such actions, and to execute
and deliver all such documents and instruments, as are necessary to consummate the transactions
contemplated by this Agreement in accordance with the terms hereof; (b) approve the terms and
conditions of this Agreement, including the sale and assignment of the Assets pursuant to Section
363 of the Bankruptcy Code; (c) find that Buyer shall be entitled to the protections afforded a
“good faith” purchaser pursuant to Section 363(m) of Bankruptcy Code; (d) provide that the sale,
transfer and assignment of the Assets shall be free and clear of claims, interests, liens and
encumbrances to the fullest extent possible under the Bankruptcy Code and that all such claims,
interests, liens and encumbrances shall attach to the proceeds of sale received by Seller pursuant
to this Agreement; and (e) contain a finding that the notice with respect to the Motion and Sale
Hearing was proper, timely, adequate and sufficient notice of the Motion and Sale Hearing under
the circumstances.

 

 
Case 18-12164-KG Doc40 Filed 12/14/18 Page4of5

7. Governing Law. This Agreement shall be governed in accordance with and by
the laws of the State of Delaware without giving effect to the principles of choice or conflict laws
thereof. Each of the parties hereto irrevocably agrees that any legal action or proceeding with
respect to this Agreement or the transactions contemplated hereby, or for recognition and
enforcement of any judgment in respect thereof, brought by any of the other parties hereto or any
of their successors or assigns shall be brought and determined in the Court and each party hereto
irrevocably submits with respect to any such action or such proceeding for itself and in respect of
its property, generally and unconditionally, to the exclusive jurisdiction of the Court.

8, Miscellaneous. This Agreement constitutes the sole understanding of the parties
hereto with respect to the subject matter hereof and supersedes any and all prior agreements,
written or oral, that may exist between the parties with respect thereto. The terms, conditions
and obligations of this Agreement shall insure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns. Each party shall pay all costs and expense
incurred by it or on its behalf in connection with this Agreement and the transactions
contemplated hereby. This Agreement may be executed in counterparts, each of which shall for
all purposes be deemed to be an original and all of which shall constitute the same instrument.
This Agreement may be executed by facsimile or other electronic transmission. If any term or
other provision of this Agreement is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms or provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. The parties have jointly
participated in the negotiation and drafting of this Agreement. In the event any question of intent
or interpretation arises, this Agreement shall be construed as if drafted by all parties. If any
action is brought by any party or parties to enforce any provisions of this Agreement, the
prevailing party or parties shall be entitled to recover their court costs and reasonable attorney
fees from the unsuccessful party or parties.

IN WITNESS WHEREOEF., each of the parties hereto has caused this Agreement to be
duly executed on its behalf as of the date indicated on the first page hereof.

SELLER:

 

JEFFREY |. BURTCH

Trustee for the bankruptcy estates of Taylor
Gourmet MGMT, LLC, et al.

BUYER:

COSI, INC.

By: Leak Baus

 

Name: Vicki Baue
Title: Vice President

 

 
Case 18-12164-KG Doc40 Filed 12/14/18 Page5of5

EXHIBIT A to Asset Purchase Agreement

ASSETS

(1) Trademark Serial No. 87-222,35 “Sandwich Man Design”

(2) Trademark Serial No. 87-222,543 “Taylor Gourmet (and Circle Design)”
(3) Trademark Serial No. 87-209,560 “Taylor Gourmet”

(4) Customer Email Lists

 
